       Case 1:20-cv-01027-LY-SH Document 4 Filed 11/05/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION

JUAN MARTIN LOPEZ,                    §
TDCJ No. 01355379                     §
                  Petitioner,         §
                                      §
v.                                    §      CIVIL NO. A-20-CV-1027-LY
                                      §
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal Justice, §
Correctional Institutions Division,   §
                        Respondent.   §

      RESPONDENT’S FIRST MOTION FOR EXTENSION OF TIME
                   WITH BRIEF IN SUPPORT

      This habeas corpus petition is brought by a Texas state prisoner Juan

Martin Lopez, under 28 U.S.C. §§ 2241, 2254 (West 2020). By order of this

Court, the Director has until November 5, 2020 to file a response. See Order

Directing Resp’t. to Answer Pet., ECF No. 2. Upon receipt of this case, the

necessary records regarding this federal petition were ordered on October 12,

2020. Because the undersigned has not yet received copies of the state court

records, additional time is required. To properly respond to the Court’s Order,

it is necessary for the Director to properly review the state court records.

      This is the Director’s first request for an extension of time in this case

and it is not designed to harass the Petitioner, nor to unnecessarily delay these

proceedings, but to ensure that this Court’s Order is properly addressed. The

Director apologizes to the Court for the necessity of this extension, however, it

is due to circumstances beyond his control. Accordingly, the Director
       Case 1:20-cv-01027-LY-SH Document 4 Filed 11/05/20 Page 2 of 3



respectfully requests that this Court permit an extension up to and including

Friday, December 4, 2020, to file a response.

      For the foregoing reasons, the Director respectfully requests that this

First Motion for Extension of Time be granted.


                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    BRENT WEBSTER
                                    First Assistant Attorney General

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    /s/ Patrick D. Todd
                                    PATRICK D. TODD*
*Lead Counsel                       Assistant Attorney General
                                    State Bar No. 24106513
                                    Criminal Appeals Division

                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    Facsimile No. (512) 936-1280

                                    ATTORNEYS FOR RESPONDENT




                                      2
       Case 1:20-cv-01027-LY-SH Document 4 Filed 11/05/20 Page 3 of 3



                      CERTIFICATE OF CONFERENCE

      The Director has conferred with Lopez through his counsel of record and

he does not oppose this extension.


                                     /s/ Patrick D. Todd
                                     PATRICK D. TODD
                                     Assistant Attorney General



                         CERTIFICATE OF SERVICE

      I hereby certify that I have electronically filed the foregoing on November

5, 2020 with the Clerk of Court using the CM/ECF system, which will then

send a notification of such filing (NEF) to the following:

David K. Sergi
Sergi and Associates P.C.
329 South Guadalupe Street
San Marcos, Texas 78666
512-392-5010
Email: david@sergilaw.com

                                     /s/ Patrick D. Todd
                                     PATRICK D. TODD
                                     Assistant Attorney General




                                        3
